DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 6-7, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 2, 6, and 10, these claims have been amended to address the previous 112 rejection related to the alternative language in the claims presenting possible configurations/combinations that are not enabled by the instant specification.  The amendment, however, still claims possible structural combinations that are not enabled.  Particularly, the independent claims these claims depend from all recite that one of the hood member or body member has an opening, but that opening does not have to have a notch.  The only structure that is described as being adapted to deform on application of the impact force on the hood is the notched structure.  Claims 2, 6, and 10 all claim that either the hood member or the body member is adapted to deform without any distinction made as to whether that deforming member is the notched member.  The alternative language therefore claims a non-notched hood/body member that is somehow adapted to deform upon an impact on the hood.
Claims 3 and 7 are rejected as being dependent on claims 2 and 6.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roach et al. (6,003,204) in view of Kim (US 2002/0046444).
	Regarding claims 1-2, 5-6, 9-10, and 18-20, Roach discloses a hinge assembly, hood assembly, and vehicle comprising:
	a body member (36) comprising a first opening (34);
	a hood member (22) pivotally coupled with the body member via a pivot pin (26), the pivot pin configured to pass through the first opening;
	wherein at least one of the hood member (22) or the body member (36) partially wraps around the pivot pin (26) to define a notch (42); and
	wherein the hood member and the body member disengage from the pivotal coupling and result in a disengagement from the pivot pin (e.g., the pivot pin disengages from the notched body member); and
	wherein the disengagement from the pivot pin (26) corresponds to at least one of a disengagement from the hood member or a disengagement from the body member (36, i.e., when the pivot pin exits the notch 42, the pivot pin is disengaged from the body member).

	Kim teaches another hinge assembly, hood assembly, and vehicle comprising:
	a body member (20);
	a hood member (60, including the attached hood hinge arm 10; see Figs. 1 and 4) coupled to the body member via a pivot pin (30); wherein the body member partially wraps around the pivot pin such that the hood member or the body member defines a notch (e.g., the reduced width portion of the slot 22 due to the protrusion 22a; see Figs. 4 and 7); and
	10wherein the body member (20) is adapted to disengage from the pivot pin (30) on application of an impact force on the hood member (i.e., the body member disengages from the pin and hood from the normal pivot position shown in Fig. 6 to follow the elongated slot resulting in a disengagement of the collective pivotal coupling);
	wherein a portion (22a) of the body member (20) is adapted to deform on application of the impact force on the hood member (see ¶0011).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the hinge of Roach with the crash mitigating deforming notch feature taught by Kim to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because 
	Regarding claims 3, 7, and 11, Roach discloses that notch (42) has a size that is smaller than the diameter of the pin (26; see Col. 4, lines 13-15), but does not disclose the ratio of these sizes.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to size the pin to its containing notch such that their size ratio is between .85-.92 to arrive at the claimed device, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be ensure the pin is typically held in its pivoting location, but allowing sufficient spacing to readily open to allow for the injury mitigation of the hinge translating/deforming as taught by Kim.
	Regarding claims 4, 8, and 12-17, while the hinge structure of Roach is almost certainly formed from a metal, such as steel, it does not specifically recite the material the hinge assembly is made from.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to make the hinge assembly of Roach from steel or a plated metal, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be use a commonly .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Particularly, additional searching related to the amended and new claims resulted in the Roach reference which provides for the general structure recited, but not the deformation characteristics which are taught by the previous office action’s Kim reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/STEVE CLEMMONS/Primary Examiner, Art Unit 3618